Exhibit 10.1
 
OCTUS ENERGY
 
 
License Agreement
Non-Exclusive License Agreement Between
Octus, Inc. and EcoNexus for
ENVIRONMENT IMPACT MANAGER TECHNLOGY
 
2/3/2010



 
PROPRIETARY AND CONFIDENTIAL
 
 
 

This is a non-exclusive license between Octus, Inc. and EcoNexus for the purpose
of incorporating EcoNexus technology into Octus SmartPortal and related
development efforts.

 
 
 

--------------------------------------------------------------------------------

 
 
License Agreement for
 
Environmental Impact Manager Technology
 
This seven-year (7-year) non-exclusive license agreement (“Agreement”) is
effective February 3, 2010 (“Effective Date”), by and between EcoNexus a
California corporation having a principal place of business at 5071 Rodeo
Circle, Antioch, California 94531 (hereinafter referred to as "Licensor"), and
Octus, Inc., a Nevada corporation, having its principal place of business at 803
2nd St., Suite 303, Davis, California 95616 (hereinafter referred to as
"Licensee").  Licensor and Licensee will be referred to herein, on occasion,
individually as “Party” or collectively as “Parties”.
 
RECITALS
 
WHEREAS, Licensor is the sole owner of Technology identified as Environmental
Impact Manager Technology (hereinafter referred to as "Technology");
WHEREAS, Licensor is the sole owner of proprietary technical information
relating to use of Environmental Impact Manager Technology (hereinafter referred
to as "Platform");
WHEREAS, Licensee desires to obtain a seven-year (7-year) non-exclusive license
and thereafter a royalty-free right to employ and further develop the Technology
and to use the Platform, (hereinafter referred to as "Technology") to make, have
made, use, and sell products that can be prepared using the Technology;
WHEREAS, Licensee desires to develop and offer for sale Licensee-branded
products and services based on Technology and incorporating Licensee’s own
Intellectual Property;
WHEREAS, Licensor currently operates and is currently responsible for operation
of Technology and is willing to extend present operating support for use by
Licensee subject to the conditions and restrictions set forth below; and
NOW THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, Licensor and Licensee agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 

Exhibit A    License Agreement

                                                                                                                                                                                                                                                                                                                                                      
1.  DEFINITIONS
 
1.1.           For the purpose of this License Agreement, unless the context
clearly or necessarily indicates otherwise, the following words and phrases
shall have the meanings set forth below:
1.2.           "Affiliate" of a party means any corporation or other legal
entity directly or indirectly controlling, controlled by or under common control
of such party.
1.3.           “Cancellation Period” means that period that ends at the later of
60 days or such period as is mutually agreed to representing the period of
initial development within which Licensee completes such development activities
contained in Exhibit B to deliver initial products or services incorporating
licensed Technology.
1.4.           "Effective Date" means the later of (a) the date when this
Agreement is fully executed by the parties; or (b) the date development
commences pursuant to development agreement contained in Exhibit B.
1.5.           “Fair Market Value" means the cash consideration which Licensee
would realize from an unaffiliated buyer in an arm's length sale of a similar
item sold in the same quantity and at the same time and place of the
transaction.
1.6.           "Intellectual Property" means Intellectual Property arising out
of Licensee's software development efforts.  The subject matter of Intellectual
Property is described in Exhibit A.
1.7.           “Licensed Field of Use” means full field of use.
1.8.           "Licensed Method" means any process or method the use or practice
of which, but for the license granted pursuant to this Agreement, (a) would
infringe, or contribute to or induce the infringement of, a Valid Claim of any
issued, unexpired patent under Patent Rights, or (b) is covered by a claim in a
pending patent application under Patent Rights.  As used in subsection (b) of
this Paragraph 1.7, “covered by a claim in a pending patent application” means
that such use or practice would, but for the license granted pursuant to this
Agreement, constitute infringement, or contributory infringement, or inducement
of infringement of such claim if such claim were issued.
1.9.           “Licensed Product” means any product or material, the creation,
use, Sale, offer for Sale, or import of which would require the incorporation of
the Technology.
 
OCTUS, INC.
CONFIDENTIAL

 
 
2

--------------------------------------------------------------------------------

 
 

Exhibit A    License Agreement

 
1.10.           “Licensed Service” means a service provided using Technology,
including without limitation any such service provided in the form of contract
development or other development performed by Licensee on behalf of a third
party.
1.11.           “Licensed Territory” means worldwide.
1.12.           "License Year" means the one year period starting on the
Effective Date of this Agreement and ending one calendar year later, and then
each successive calendar year until the last day of the third License Year. A
“License Month” is any Month that falls within a License Year.
1.13.           “Net Sales” means the gross invoice price charged by Licensee or
a Sublicensee for Sales of Licensed Products and Licensed Services, less the sum
of the following actual and customary deductions where applicable:  cash, trade
or quantity discounts; sales, use, tariff, import/export duties or other excise
taxes when included in sales, but not value-added taxes assessed or income taxes
derived from such sales; transportation charges; and, allowances or credits to
customers because of rejections or returns.
1.14.           "Sale" or "Sales" shall mean any bona fide transaction for which
consideration is received or expected for the sale, use, lease, transfer, or
other disposition of the Licensed Product(s).  A Sale of Licensed Product(s) or
Licensed Service(s) shall be deemed completed at the time that Licensee receives
payment for such Licensed Products.  In determining the amount of Sales,
Licensee may first deduct applicable returns and allowances, as well as charges
for freight, handling, transportation, in-transit insurance, sales taxes, use
taxes and other applicable taxes paid by Licensee with respect to the sale, use,
lease, transfer or other disposition of Licensed Products ("Net Sales").
1.15.           "Technical Information" means the proprietary information
developed, owned or controlled by Licensor as of the date of this Agreement
relating to Technology and related systems, which Licensor is free to disclose,
and which information is now known to Licensee, members of Licensor’s service
providers, or which is disclosed to Licensee under this Agreement, including,
without limitation, designs, drawings, reports, trade secrets, specifications,
know-how and other technical information.  The subject matter of the Technical
Information is described in Exhibit A.
1.16.           “Sublicense” means a sublicense under this Agreement.
1.17.           “Sublicensee” means a sublicensee under this Agreement.
1.18.           “Sublicense Agreement” means a sublicense agreement under this
Agreement.
 
OCTUS, INC.
CONFIDENTIAL

 
 
3

--------------------------------------------------------------------------------

 
 

Exhibit A    License Agreement

 
 GRANT
 
2.1.           Subject to the limitations set forth in this Agreement, Licensor
hereby grants to Licensee a seven-year (7-year) non-exclusive license and
thereafter a royalty-free right to the Technology, including all source code and
supporting materials and information required to further develop the Technology
and incorporate such work into a Licensed Product, in the Licensed Field of Use
in the Licensed Territory, to develop, use, offer for Sale, import, and Sell
Licensed Products and Licensed Services.
2.2.           This non-exclusive license is subject to Licensor's reservation
of a non-exclusive, nontransferable, irrevocable, paid-up license for itself and
its Affiliates to practice or have practiced the Technology including without
limitation, the right of Licensor to perform development for itself.
2.3.           The rights and licenses granted to Licensee herein, shall be
effective as of the Effective Date.
2.4.           Licensee shall use reasonable commercial efforts to develop for
commercial use and to practice the Technology as soon as reasonably possible,
consistent with sound and reasonable business practices.
2.5.           Licensor shall use reasonable commercial efforts, consistent with
sound and reasonable business practices, to support completion of deliverables
identified in Exhibit B thereby enabling Licensee to sell Licensed Products and
Licensed Services enabled by Licensed Technology.
 
3.  CONSIDERATION
 
3.1.           Upon completion of deliverables described in Exhibit B and
immediately following Cancellation Period, Licensee shall authorize grant to
Licensor and any such Licensor Affiliates as Licensor designates (“Designated
Affiliates”) at Licensor’s discretion, a total of One Hundred Thousand
(100,0000) restricted common shares of Octus, Inc., subject to the terms of the
Stock Purchase Agreement contained in Exhibit C. During the Cancellation Period
and prior to 30 days following the close of the Cancellation Period, Licensor
shall execute or cause to be executed Stock Purchase Agreements by Licensor and
any such Designated Affiliates. Licensor shall list all Designated Affiliates
that will receive shares and the number of shares each Designated Affiliate
shall receive in Exhibit D. If, for any reason not under control of Licensee,
Designated Affiliates are unable to legally execute Stockholder Agreements
contained in Exhibit C or shares may not be legally conveyed to Designated
Affiliated according to schedule of assignments in Exhibit D, Licensor is
responsible for making other such mutually agreed upon arrangements that have
the effect of satisfying the intention of the designation and amending
assignments in Exhibit D accordingly.  Shares shall be granted according to the
terms of the Stock Purchase Agreement in Exhibit C within 15 days following
receipt at Licensee’s place of business of fully executed Stock Purchase
Agreements and authorization of stock grants pursuant to this paragraph.
 
OCTUS, INC.
CONFIDENTIAL

 
 
4

--------------------------------------------------------------------------------

 
 

Exhibit A    License Agreement

 
3.2.           Licensee will pay to the Licensor earned royalties (“Earned
Royalties”) as follows:
 
(a)  
In consideration for the grant of rights to Technology subject of this agreement
and subject to Subparagraphs 3.2(b), 3.2(c), and 3.2(d) below, Licensee shall
pay to Licensor a royalty of one and three quarters percent (1.75%) based upon
Net Sales of Licensed Products during each License Year by Licensee (the
"Running Royalty") for three (3) years. Thereafter, technology is available to
Licensee for unrestricted, royalty-free for use.

 
(b)  
In the event a Licensed Product is Sold by Licensee or a Sublicensee as a
component (“Component”) or a combination product (“Combination Product”), and
the Component is separately Sold by Licensee or a Sublicensee with a separate
list price (“Component List Price”), the Earned Royalty due under this Paragraph
3.2 for Net Sales of the Combination Product will be calculated using the
Component List Price rather than using the gross invoice price charged for the
Combination Product.

 
(c)  
In the event a Licensed Product is Sold by Licensee or a Sublicensee as a
Component of a Combination Product, and the Component is not separately Sold by
Licensee or a Sublicensee, then the Earned Royalty due under this Paragraph 3.2
for Net Sales of the Combination Product will be calculated using Component List
Price as previously listed.

 
(d)  
In the event a Licensed Service is Sold by Licensee or s Sublicensee as a part
of a Sale of services (“Combination Services”), where the Combination Services
include both Licensed Services and other services, and where such a Sale of
Combination Services is invoiced as a single invoice without itemization as to
the Licensed Services part of the Combination Services, the Licensee will inform
the Licensor in writing and the Parties will agree to an appropriate pro-rata
apportionment formula for such Sales of Combination Services.

 
(e)  
Earned Royalties shall be paid by Licensee monthly no later than ninety (90)
days after the Licensed Product or Licensed Service or Combination Product or
Combination Service is Sold by Licensee or Sublicensee. Earned Royalties shall
be due on the sale of Licensed Product used or sold after termination of this
Agreement when such Licensed Product was made during the term of this Agreement.

 
(f)  
Earned Royalties shall be paid to Licensor in United States Dollars.  For
converting royalties into United States Dollars any royalties that accrue in a
foreign currency, the parties shall use the average of the closing buying rates
of the Morgan Guaranty Trust Company of New York applicable to transactions
under exchange regulations for the particular currency on the first business day
of each month of the License Year for which royalties are payable.

 
(g)  
Licensee's obligation to pay Earned Royalties shall continue until ninety (90)
days after the last day of the third year of this agreement. Licensee shall
notify Licensor of the date of first commercial sale of Licensed Product within
each country in which sales are made within thirty (30) days of the date of such
first sale.

 
3.3.           Royalty Payments shall be payable to "EcoNexus" and sent to:
EcoNexus
5071 Rodeo Circle
Antioch, California 94531
 
 
OCTUS, INC.
CONFIDENTIAL

 
 
5

--------------------------------------------------------------------------------

 
 

Exhibit A    License Agreement

  
4.  REPORTING BY LICENSEE
 
4.1.           Licensee shall prepare monthly royalty reports setting forth
sales of Licensed Products during the Month by Licensee or Sub Licensee.  These
reports shall be delivered to Licensor with the Running Royalty payments within
ninety (90) days following the end of each License Month. Each such royalty
report will include at least the following:
 
(a)  
The number of Licensed Products Sold;

 
(b)  
Gross revenue from Sale of Licensed Products and Licensed Services;

 
(c)  
Net Sales pursuant to Paragraph 1.13;

 
(d)  
Total Earned Royalties due Licensor; and

 
(e)  
Names and addresses of any new Sublicensees along with a summary of the material
terms of each new Sublicense Agreement entered into during the reporting
quarter.

 
4.2.           If no Sales have occurred during the report period, a statement
to this effect is required in the Royalty Report for that period.
 
5.  BOOKS AND RECORDS
 
5.1.           Licensee shall maintain full, true and accurate books of accounts
and other records containing all particulars that may be necessary to ascertain
and verify the royalties payable under this Agreement.  Upon Licensor's written
request, Licensee shall permit independent Certified Public Accountants selected
and paid for by Licensor to examine at reasonable times during regular business
hours such of their records as may be reasonably necessary to determine the
accuracy of any report and/or payment made under this Agreement. Said books and
the supporting data will be open for five (5) years following the end of the
calendar year to which they pertain for the purpose of verifying Licensee's
royalty statement or compliance in other respects with this Agreement.  Such
representatives of Licensor will be bound to hold all information in confidence
except as necessary to communicate Licensee's performance with this Agreement to
Licensor.
5.2.           To the extent practical and not inconsistent with any other
provision herein, all reports and other documents provided hereunder and all
calculations shall be made pursuant to generally accepted accounting principals
as practiced by certified public accountants in the United States.
 
6.  IMPROVEMENTS OF LICENSEE
 
     Any improvements, patented or unpatented, made to the Technology by
Licensee shall be the sole property of Licensee.
 
OCTUS, INC.
CONFIDENTIAL

 
 
6

--------------------------------------------------------------------------------

 
 

Exhibit A    License Agreement

 
7.  TRANSFER AND PROTECTION OF TECHNICAL INFORMATION
 
7.1.           Licensee acknowledges that Licensor considers the Technical
Information to be proprietary information and Licensee agrees that it shall
maintain the confidentiality thereof for five (5) years after the expiration or
termination of this Agreement and use such Technical Information only within the
scope authorized herein.
7.2.           Technical Information shall, where appropriate, be identified by
placing a stamp thereon bearing the legend "EcoNexus Technology -
Proprietary/Confidential."
7.3.           Notwithstanding paragraph 7.1 above, Licensee shall be permitted
to disclose Technical Information to employees, suppliers, agents and other
third parties if necessary for the sole purposes of analyzing, processing,
developing, and selling Licensed Products pursuant to the terms of this
Agreement; provided, however, that any such recipient of Technical Information
shall be informed of the provisions of this Article 7 and shall agree in writing
with Licensee to be bound to the confidentiality obligations pertaining to
Technical Information under this Agreement.
7.4.           Subject to Paragraphs 7.5 below, each party will hold the other
party's proprietary business and technical information, patent prosecution
material and other proprietary information, including the negotiated terms of
this Agreement, in confidence and against disclosure to third parties with at
least the same degree of care as it exercises to protect its own data and
license agreements of a similar nature.  This obligation will expire five (5)
years after the termination or expiration of this Agreement.
7.5.           Nothing contained herein will in any way restrict or impair the
right of Parties to use, disclose, or otherwise deal with any information or
data which:
(a)  
at the time of disclosure to a receiving party is generally available to the
public or thereafter becomes generally available to the public by publication or
otherwise through no act of the receiving party; or

 
(b)  
the receiving party can show by written record was in its possession prior to
the time of disclosure to it hereunder and was not acquired directly or
indirectly from the disclosing party; or

 
(c)  
is independently made available to the receiving party without restrictions as a
matter of right by a third party; or

 
(d)  
is independently developed by employees of the receiving party who did not have
access to the information disclosed by the disclosing party; or

 
(e)  
is subject to disclosure under requirements of law.

 
OCTUS, INC.
CONFIDENTIAL

 
 
7

--------------------------------------------------------------------------------

 



Exhibit A    License Agreement

 
7.6.           Should a third party inquire whether a license to Technology is
available, Licensor may disclose the existence of this Agreement but will not
disclose the name of Licensee unless Licensee has already made such disclosure
publicly or unless Licensee otherwise consents.
7.7.           Parties agree to destroy or return to the disclosing party
proprietary information received from the other in its possession within fifteen
(15) days following the effective date of termination of this
Agreement.  However, each party may retain one copy of proprietary information
of the other solely for archival purposes in non-working files for the sole
purpose of verifying the ownership of the proprietary information, provided such
proprietary information will be subject to the confidentiality provisions set
forth in this Agreement.  Parties agree to provide each other, within thirty
(30) days following termination of this Agreement, with a written notice that
proprietary information has been returned or destroyed.
 
8.  TERM AND TERMINATION
 
8.1.           This Agreement, unless sooner terminated as provided herein,
shall terminate upon the seventh anniversary of the Effective Date.
8.2.           Licensor may terminate this Agreement if any of the following
occur:
(a)  
Licensee is in arrears in payment of Earned Royalties due pursuant to this
Agreement, and Licensee does not provide full payment immediately upon demand;
or

 
(b)  
Licensee files or has filed against it a petition or proceedings, under any
bankruptcy, insolvency or similar law, or becomes insolvent, makes an assignment
for the benefit of creditors, appoints or has appointed a receiver or trustee
over its property.

 
8.3.           If either party fails to fulfill any material obligations under
this Agreement or materially breaches any of the representations, warranties, or
covenants contained herein, the non-breaching party may terminate this Agreement
upon written notice to the breaching party as provided below.  Such notice must
contain a full description of the event or occurrence constituting a breach of
the Agreement.  The party receiving notice of the breach shall have the
opportunity to cure that breach within ninety (90) days of receipt of
notice.  If the breach is not cured within that time, the termination will be
effective immediately.
 
OCTUS, INC.
CONFIDENTIAL

 
 
8

--------------------------------------------------------------------------------

 
 

Exhibit A    License Agreement

 
8.4.           If Licensor terminates this Agreement under paragraphs 8.2,
and/or 8.3, by reason of defaults by Licensee, Licensee shall cease using all
Technology and at Licensor's request, return all Technical Information to
Licensor, as well as any data generated by Licensee during the term of this
Agreement which will facilitate the development of the Technology licensed
hereunder.
8.5.           Licensee's obligation to pay royalties accrued under Article 3
hereof at the time of termination shall survive termination of this
Agreement.  In addition, the provisions of Articles 9 and 13 shall survive such
termination.
8.6.           Any failure on the part of either party to terminate hereunder
shall not be deemed a condonation of such default or breach or a waiver of any
future default or breach.
8.7.           Licensee will have the right at any time to terminate this
Agreement in by giving notice in writing to Licensor. Such notice of termination
will be subject to Article 22 (Notices) and termination of this Agreement will
be effective ninety (90) days after the effective date of such notice.
8.9.           Termination of this Agreement by either party for any reason
shall not affect and shall be without prejudice to the rights and obligations of
the parties accrued prior to the effective date of termination of this
Agreement.
8.10.           Upon expiration of this Agreement, Licensee’s rights in the
Technology shall be fully paid, provided Licensee has paid all Earned Royalties
due to Licensor and has complied with all of its obligations under this
Agreement.
8.11.           Any termination of this Agreement will not affect the rights and
obligations set forth in the following Paragraphs:
Paragraph 1                      Definitions
Paragraph 8                      Books and Records
Paragraph 9                      Representations and Warranties
Paragraph 13                    Indemnification
Paragraph 17                    Governing Law and Jurisdiction
Paragraph 18                    Alternative Dispute Resolution
 
OCTUS, INC.
CONFIDENTIAL

 
 
9

--------------------------------------------------------------------------------

 
 

Exhibit A    License Agreement

 
9.  REPRESENTATIONS AND WARRANTIES
 
9.1.           Licensor represents, covenants and warrants that Licensor has the
right to enter into this Agreement, to grant to Licensee all of the rights
granted herein, and to perform all other obligations of this Agreement and the
transactions contemplated by this Agreement do not and will not conflict with or
result in a breach or default with respect to any agreements to which Licensor
is subject.
9.2.           Licensee hereby represents and warrants that the execution, and
performance of this Agreement by Licensee and the consummation of the
transactions contemplated by this Agreement do not and will not conflict with or
result in a breach of or default with respect to the provisions of any
agreements to which Licensee is subject and will not (i) violate any provision
of any law or regulation applicable to Licensee, or any other judgment or decree
of any court or other agency of any government binding on Licensee, or (ii)
require any approval by, consent of, or filing with, any person, entity, or
agency of any government.
 
  10.  DISCLAIMER OF WARRANTIES
 
EXCEPT AS OTHERWISE PROVIDED HEREIN, THE TECHNOLOGY LICENSED UNDER THIS
AGREEMENT IS PROVIDED ON AN "AS IS" BASIS, AND LICENSOR MAKES NO REPRESENTATIONS
OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT THERETO.  BY WAY OF EXAMPLE BUT
NOT OF LIMITATION, LICENSOR MAKES NO REPRESENTATION OR WARRANTIES (i) OF
COMMERCIAL UTILITY; (ii) OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
  11.  LIMITATION OF LIABILITY
 
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY (OR TO ANY PERSON CLAIMING
RIGHTS DERIVED FROM THE OTHER PARTY'S RIGHTS) FOR INCIDENTAL, CONSEQUENTIAL,
SPECIAL, PUNITIVE, OR EXEMPLARY DAMAGES OF ANY KIND, INCLUDING LOST PROFITS,
LOSS OF BUSINESS, OR OTHER ECONOMIC DAMAGE, AND FURTHER INCLUDING INJURY TO
PROPERTY, AS A RESULT OF BREACH OF ANY WARRANTY OR ANY MATERIAL OBLIGATION OF
THIS AGREEMENT, REGARDLESS OF WHETHER THE PARTY ALLEGEDLY LIABLE WAS ADVISED,
HAD OTHER REASON TO KNOW, OR IN FACT KNEW OF THE POSSIBILITY THEREOF.  EACH
PARTY ACKNOWLEDGES THAT THE FOREGOING SENTENCE REFLECTS AN INFORMED, VOLUNTARY
ALLOCATION BETWEEN THE PARTIES OF THE RISKS (KNOWN AND UNKNOWN) THAT MAY EXIST
IN CONNECTION WITH THIS AGREEMENT, THAT SUCH VOLUNTARY RISK ALLOCATION WAS A
MATERIAL PART OF THE BARGAIN BETWEEN THE PARTIES, AND THAT THE ECONOMIC AND
OTHER TERMS OF THIS AGREEMENT WERE NEGOTIATED AND AGREED TO BY THE PARTIES IN
RELIANCE ON SUCH VOLUNTARY RISK ALLOCATION.
 
OCTUS, INC.
CONFIDENTIAL

 
 
10

--------------------------------------------------------------------------------

 
 

Exhibit A    License Agreement

 
  12.  INSURANCE
 
12.1.           Licensee shall, before any Licensed Products are sold and
throughout the term of this Agreement, obtain and maintain at its own cost and
expense from an insurance company with Moody's Rating of A, a Comprehensive
General Liability (CGL) insurance policy that will include a standard product
liability endorsement covering Licensee and any products sold by Licensee based
upon practice of the Technology.  Such insurance policy shall name Licensor, its
officers, directors, trustees, employees and agents as additional
insureds.  Such policy shall provide protection against all claims, demands and
causes of action arising out of any defects or failures of any kind based upon
the practice of the Technology by Licensee or use of any product resulting
therefrom.  Commercial Form General Liability Insurance (contractual liability
included) shall have at a minimum the following limits:
 
Each Occurrence ....................................................$500,000
Products/Completed Operations Aggregate……$1,000,000
Personal and Advertising Injury ............................$500,000
General Aggregate ..............................................$1,000,000
 
12.2.           Licensee shall furnish Licensor a certificate of insurance
evidencing same within ten (10) days prior to the sale of Licensed Product.  In
no event shall Licensee practice the Technology or sell or permit the sale of
Licensed Products prior to receipt by Licensor of such evidence of insurance.
12.3.           Licensee shall notify Licensor in writing within thirty (30)
days of any modification, alteration, cancellation or termination of any
insurance policy issued to Licensee under this clause.  In the case of any
cancellation, termination or other action adversely affecting the coverage
required under paragraphs 12.1 and 12.2, Licensee shall obtain replacement
coverage that complies with this Paragraph 12.  During any gap in coverage
Licensee shall immediately cease selling Licensed Products until replacement
coverage is obtained.  Failure to obtain, maintain and replace insurance as
provided in this Paragraph 13 and the ongoing sale of Licensed Products with
knowledge in a gap in insurance coverage shall provide Licensor with the
immediate right to terminate this Agreement.
 
OCTUS, INC.
CONFIDENTIAL

 
 
11

--------------------------------------------------------------------------------

 
 

Exhibit A    License Agreement

 
  13.  INDEMNIFICATION
 
     Licensee agrees to indemnify, defend and hold harmless Licensor, its
Affiliates and the officers, directors and employees of each of them (the
"Licensor Indemnified Parties") against any claims, damages, liabilities, costs,
and expenses (including reasonable attorneys' fees) incurred by or awarded
against the Licensor Indemnified Parties based on or resulting from any act or
omission of Licensee, and/or its Affiliates relating to this Agreement.  This
obligation shall survive the termination of this Agreement.  Licensee and
Licensor shall give each other prompt notice of each threat, claim or suit
arising from such conduct, and Licensee shall have sole control over the defense
and/or settlement of such threats, claims or suit. This indemnification will
include, but not be limited to, any product liability.
 
  14.  NOTICES AND PAYMENTS
 
14.1.           All notices and payments under this Agreement will be deemed to
have been fully given and effective when done in writing and delivered in
person, or mailed by registered or certified U.S. mail, or deposited with a
carrier service requiring signature by recipient, and addressed as follows:
 
To Licensor:                          EcoNexus
5071 Rodeo Circle
Antioch, California 94531
Attn:           CEO
 
Reports:                                Same
 
Payments:                             Same
 


 
To Licensee:                          Octus, Inc.
803 2nd Street, Suite 303
Davis, CA 95616
Attn:           CEO
 
14.2           Either party may change its address upon written notice to the
other party.
 
OCTUS, INC.
CONFIDENTIAL

 
 
12

--------------------------------------------------------------------------------

 
 

Exhibit A    License Agreement

  15.  WAIVER
 
The failure of either party to assert a right hereunder or to insist upon
compliance with any term or condition of this Agreement will not constitute a
waiver of that right or excuse a similar subsequent failure to perform any such
term or condition by the other party.  None of the terms and conditions of this
Agreement can be waived except by the written consent of the party waiving
compliance.
 
  16.  SEVERABILITY
 
The provisions of this Agreement are severable, and in the event that any
provision of this Agreement is determined to be invalid or unenforceable under
any controlling body of law, such invalidity or enforceability will not in any
way affect the validity or enforceability of the remaining provisions hereof.
 
  17.  GOVERNING LAW AND JURISDICTION
 
This Agreement shall be interpreted and construed in accordance with the laws of
the State of California.  The parties hereby consent and submit to the exclusive
jurisdiction of the respective federal and state courts in and of the State of
California.
 
  18.  ALTERNATIVE DISPUTE RESOLUTION
 
18.1.           In the event of any controversy or claim arising out of or
relating to any provision of this Agreement or the breach thereof, the parties
shall try to settle those conflicts amicably between themselves.  Within five
business days of receiving written notice from a party that a dispute exists,
the parties shall meet and negotiate in good faith for a period not to exceed
one business day to resolve such dispute.  If good faith negotiation between the
representatives does not result in resolution, each party shall nominate one
representative having a position not less than vice president or his/her
designee, to participate in additional good faith negotiations (“High Level
Negotiations”) within ten business days after the first negotiation.  If within
thirty (30) days of the start of such High-Level Negotiations there is no
resolution of the dispute, the parties shall each submit a written statement
within five (5) business days to a third party mediator utilizing the services
for voluntary mediation of technology licensing and contract issues.   The
parties and the mediator shall meet within five (5) business days of the written
submission for a non-binding mediation session.  The cost of mediation shall be
shared equally by the parties.
18.2.           Should the parties not resolve their issues by mediation within
one hundred twenty (120) days of initiation of the mediation process, the
dispute shall be subject to arbitration.  All disputes arising in connection
with this Agreement shall be finally settled under the Rules of Conciliation and
Arbitration of the International Chamber of Commerce by three (3) arbitrators
appointed in accordance with the said Rules.  All documents and correspondence
in relation to those disputes shall be drafted in English and the arbitration
shall be conducted in English.  The arbitrators to be appointed shall have a
good working knowledge of the English language.  The place of arbitration shall
be Sacramento, California, USA.  The arbitration award shall be final, binding
and not subject to appeal and shall be enforceable in any court of competent
jurisdiction.  The party in whose favor the arbitration award is rendered shall
be entitled to recover the cost and expenses of the arbitration panel.  However,
the parties own internal management time and costs (including the costs of the
in-house counsel) and the costs of outside lawyers shall be borne by each party.
 
OCTUS, INC.
CONFIDENTIAL

 
 
13

--------------------------------------------------------------------------------

 
 

Exhibit A    License Agreement

 
  19.  SCOPE OF AGREEMENT
 
19.1.           This Agreement incorporates the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all previous
communications, representations or understandings, whether oral or written,
between the parties relating to the subject matter hereof.
19.2.           This Agreement may be altered or modified only by written
amendment duly executed by the Parties.




In Witness Whereof, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers or representatives.
 
Octus, Inc.
 
EcoNexus
     
By:     Chris Soderquist
 
By:    Glen Laughton
Title:  CEO
 
Title:  CEO
Date:
 
Date:

 
OCTUS, INC.
CONFIDENTIAL

 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Technology Subject to this License
 
DEFINITIONS
 
The EcoNexus Environmental Impact Manager is a combination of hardware and
software as a service components which provide an energy management system
designed for global companies to see their location’s energy consumption or
renewable energy generation by country/state or province/zip
code/city/campus/building/floor/electrical panel
board/circuit/device.  Information can be displayed yearly/monthly/daily/hourly/
or real-time.   EcoNexus EIM contains the world’s 1st double bottom line
electric bill showing the hard dollar costs as well as the environmental impact
equivalents.  These bills can be used for commercial tenants so they can stop
paying for electricity by square footage; for department charge-backs; or for
renewable energy power purchase agreements.  There is also an eco-marketing
module utilizing the Google Earth interface to 3rd party validate the greenness
of a company.  There are other features to the product, but these are the main
ones.
 
The Intellectual Property license for the EcoNexus Environmental Impact Manager,
however, is limited to a snapshot copy of the software portion of the system on
the date this instrument is executed.  All hardware and related services to the
EcoNexus Environmental Impact Manager are excluded from this contract. This
snapshot includes all schemas, software, configurations, application programming
interfaces, data models, software development kits, utilities, etc., necessary
to operate EIM fully in the presence of appropriate hardware. Said hardware is
not subject to this license.
 
Exclusion example: If branch circuit monitoring is needed by an Octus customer,
then EcoNexus (the company) can be engaged in a partnering and profit-sharing
fashion to provide the necessary designs, hardware, circuit tracing,
installations, double bottom line billing services, eco-Marketing, etc. to
fulfill the customer’s needs.  Compensation for those services will be separate
from this agreement.
 
 
TECHNICAL INFORMATION
 
Technologies linked to the EcoNexus platform that may be used for Octus:
 
DB2 and part of the EcoNexus schema, the administrative part of the schema such
as company/group of users, users, site, floor/suite and a few references table,
the specific deployment part linked to EcoNexus monitoring would not be
involved.
 
We will setup a prefix on Octus table necessary for their deployment such as
"OCT_" to differentiate them from "EM_" (EM for EnergyMon, the original EcoNexus
product name).
 
Some sourcing data primitive to get data from the data-warehouse supporting star
schema will be used (nothing really transcendental, this is quite vulgar code
with no IP value).
 
The reporting star schema to support Octus model would be different, except the
geography dimension (we find those type of dimension in most data- warehouse
solution).
 
OCTUS, INC.
CONFIDENTIAL

 
 
A-1

--------------------------------------------------------------------------------

 
 

Exhibit A    License Agreement

 
The SOAP/web server infrastructure will be used but the data services pushing
the data in the schema would be differentiable very easily.
 
The tools to develop bought or rented will be (Erwin and the graphic iLog
Library).
 
By taking this development approach we would certainly bring the best of the
existing solution with a minimal impact for each business. This level of
independency guaranties the integrity of each solution in case of any commercial
discordance.
 
UI control sets that may be commonly used for PHP-based systems:
 
  - dhtmlxGrid
 
  - dhtmlxTree (This is JavaScript components for grids and tree in admin
 
  - fckeditor for wysiwyg editor
 
  - jpgraph for php charts, smarty and medium libraries (php framework)
 
OCTUS, INC.
CONFIDENTIAL

 
 
A-2

--------------------------------------------------------------------------------

 


Exhibit B
 
INDEPENDENT CONTRACTOR SERVICES AGREEMENT
 
This Agreement is made and entered into, as of February 5, 2010 ("Effective
Date"), by and between Octus, Inc.. ("Company"), having a principal place of
business at 803 ri Street, Suite 303, Davis, CA 95616 and Strea.m2Peers a
corporation, of the state of Delaware, having a principal place of business at
320 Decker Drive, Irving, TX 75062 ("Contractor").
 
1  Engagement of Services. Company may issue Project Assignments to Contractor
in the form attached to this Agreement as Exhibit A (Project Assignment), A
Project Assignment will become binding when both parties have signed it and once
signed. Contractor will be obligated to provide the services as specified in
such Project Assignment, The terms of this Agreement will govern all Project
Assignments and services undertaken by Contractor for Company.
 
2  Compensation; Timing. Company will pay Contractor the fee set forth in each
Project Assignment for the services provided as stxxified in such Project
Assignment. If provided for in the Project Assignment, Company will reimburse
Contractor's expenses no later than thirty (30) days after Company's receipt of
Contractor's invoice, provided that reimbursement for expenses may be delayed
until such time as Contractor has furnished reasonable documentation for
authorized expenses as Company may reasonably request. Upon termination of this
Agreement for any reason, Contractor will be (a) paid fees on the basis stated
in the Project Assignment(s) and (b) reimbursed only for expenses that are
incurred prior to termination of this Agreement and which are either expressly
identified in a Project Assignment or approved in advance in writing by an
authorized Company manager.
 
3  Independent Contractor Relationship. Contractor's relationship with Company
is that of an independent contractor, and nothing in this Agreement is intended
to, or shall be construed to, create a partnership, agency, joint venture,
employment or similar relationship. Contractor will not be entitled to any of
the benefits that Company may make available to its employees, including, but
not limited to, group health or life insurance, profit-sharing or retirement
benefits. Contractor is not authorized to make any representation, contract or
commitment on behalf of Company unless specifically requested or authorized in
writing to do so by a Company manager, Contractor is solely responsible for, and
will file, on a timely basis, all tax returns and payments required to be filed
with, or made to, any federal, state or local tax authority with respect to the
performance of services and receipt of fees under this Agreement. Contractor is
solely responsible for, and must maintain adequate records of expenses incurred
in the course of performing services under this Agreement No part of
Contractor's compensation will be subject to withholding by Company for the
payment of any social security, federal, state or any other employee payroll
taxes. Company will regularly report amounts paid to Contractor by filing Form
1099-MISC with the. internal Rcvenue Service as required by law.
 
4  Disclosure and Assignment of Work Rusultin from Project Assignments.
 

4.1
Innovations" and "Company Innovations" Definitions. "Innovations" means all
discoveries, designs, develop
ments, improvements, inventions (whether or not protectable under patent laws),
works of authorship, information fixed in any tangible medium of expression
(whether or not protectable under copyright laws), trade secrets, know-how,
ideas (whether or not protectable under trade secret laws), mask works,
trademarks, service marks, trade names and trade dress. 'I-Company Innovations"
means Innovations that Contractor, solely or jointly with others, conceives,
develops or reduces to practice related to any Project Assignment.

 
4.2
Disclosure and Assignment of Company Innovations. Contractor agrees to maintain
adequate and current records of all Company Innovations, which records shall be
and remain the property of Company. Contractor agrees to promptly disclose and
describe to Company all Company Innovations. Contractor hereby does and will
assign to Company or Company's designee all of Contractor's right, title and
interest in and to any and all Company Innovations and all associated records.
To the extent any of the rights, title and interest in and to Company
Innovations cannot be assigned by Contractor to Company, Contractor hereby
grants to Company an exclusive, royalty-free, transferable, imvocable, worldwide
license (with rights to sublicense through multiple tiers of sublicensees) to
practice such non-assignable rights, title and interest, To the extent any of
the rights, title and interest in and to the Company innovations can neither be
assigned nor liCensed by Contractor to Company. Contractor hereby irrevocably
waives and agrees never to assert such non-assignable and non-licensable rights,
title and interest against Company or any of Company's successors in interest.



 
B-1

--------------------------------------------------------------------------------

 

 Octus Energy  Independent Contractor Services Agreement

 
 
4.3
Assistance. Contractor agrees to perform, during and after the term of this
Agreement, ail acts that Company deems necessary or desirable to permit and
assist Company, at its expense., in obtaining, perfecting and enforcing the full
benefits, enjoyment, rights and title throughout the world in the Company
Innovations as provided to Company under this Agreement. If Company is unable
for any reason to secure Contractor's signature to any document required to
file, prosecute, register or memorialize the assignment of any rights under any
Company innovations as provided under this Agreement. Contractor hereby
irrevocably designates and appoints Company and Company's duly authorized
officers and agents as Contractor's agents and attorneys-in-fact to act for and
on Contractor' s behalf and instea.d of Contractor to take all lawfully
permitted acts to further the filing, prosecution. registration,
mernorialization of assignment, issuance and enforcement of rights under such
Company innovations, all with the same legal force and effect as if executed by
Contractor. The foregoing is deemed a power coupled with an interest and is
irrevocable.

 

4.4 Out Innovations. If Contractor incorporates or permits to be incorporated
any innovations relating in any way, at the time of conception, reduction to
practice, creation, derivation, development or making of such innovation, to
Company's business Or actual or demonstrably anticipated research or development
but which were conceived, reduced to practice, created, derived, developed or
made by Contractor (solely or jointly) either unrelated to Contractor's work for
Company under this Agreement or prior to the Effective Date (collectively, the
"Ow-of-Seope Innovations') into any of the Company Innovations, then Contractor
hereby grants to Company and Company's designees a non-exclu.sive, royalty-free,
irrevocable, worldwide, fully paid-up license (with rights to sublicense through
multiple tiers of sublicensees) to practice all patent, copyright, moral right,
mask work, trade secret and other intellectual property rights relating to such
Out-of-Scope Innovations- Notwithstanding the foregoing, Contractor agrees that
Contractor will not incorporate, or permit to be incorporated, any lnnovatioris
conceived, reduced to practice, created, derived, developed or made by others Of
any Out-of-Scope. Innovations into any Company Innovations without Company's
prior written consent. No part of this paragraph 44 is intended to covey any
rights to EcoNexus Technologies not provided for in the accompanying License
Agreement.

 
5     Confidentiality.
 

5.1 Definition of Confidential Information. "Confidential information" means (a)
any technical and non-technical information related to the Company's business
and current, future and proposed products and services of Company, including for
example and without limitation, Company Innovations, Company Property (as (Wined
in Section 6 "OwnerKhip and Return of Confidential Information and Company
Property"), and Company's information concerning research, development, design
details and specifications, financial information, procurement requirements,
engineering and manufacturing information, customer lists, business forecasts,
sales information and marketing plans and (b) any information that may be made
known to Contractor and that Company has received from others that Company is
obligated to treat as confidential or proprietary.

 
 
B-2

--------------------------------------------------------------------------------

 

 Octus Energy  Independent Contractor Services Agreement

 
 

5.2 Nondisclosure and Nonuse Obligations  Except as permitted in this Section,
Contractor shall not use, disseminate. or in any way disclose the Confidential
Information. Contractor may use the Confidential Information solely to perform
Project Assignment(s) for the benefit of Company. Contractor shall treat all
Confidential Information with the same degree of care as Contractor accords to
Contractor's own confidential information, but in no case shall Contractor use
less than reasonable care, If Contractor is not an individual, Contractor shall
disclose Confidential Information only to those of Contractor's employees who
have a need to know such information. Contractor certifies that each such
employee will have agreed, either as a condition of employment or in order to
obtain the Confidential information, to be bound by terms and conditions at
least as protective as those terms and conditions applicable to Contractor under
this Agreement. Contractor shall immediately give notice to Company of any
unauthorized use or disclosure of the Confidential Information. Contractor shall
assist Company in remedying any such unauthorized use or disclosure of the
Confidential Information. Contractor agrees not to communicate any information
to Company in violation of the proprietary rights of any third party.

 

5.3 Exclusions from Nondisclosure and Nonuse Obligations. Contractor's
obligations under Section 5.2. (Nondisclosure and Nonuse Obligations) shall not
apply to any Confidential Information that Contractor can demonstrate (a) was in
the public domain at or subsequent to the time such Confidential Information was
communicated to Contractor by Company through no fault of Contractor; (b) was
rightfully in Contractor's possession free of any obligation of confidence at or
subsequent to the time such Confidential Information was communicated to
Contractor by Company; or (c) was developed by employees of Contractor
independently of and without reference to any Confidential Information
communicated to Contractor by Company., A disclosure of any Confidential
Information by Contractor (a) in response to a valid order by a court or other
governmental body or (b) as otherwise required by law shall not be considered to
be a breach of this Agreement or a waiver of confidentiality for other purposes;
provided, however, that Contractor shall provide prompt prior written notice
thereof to Company to enable Company to seek a protective order or otherwise
prevent sash disclosure.

 
6     Ownership and  Return of Confidential Information and Company Property.
All Confidential Information and any materials (including, without limitation,
documents, drawings, papers, diskettes, tapes, models, apparatus, sketches,
designs and lists) furnished to Contractor by Company, whether delivered to
Contractor by Company or made by Contractor in the performance of series under
this Agreement and whether or not they contain or disclose Confidential
Information (collectively, the "Company Property"), are the sole and exclusive
property of Company or Company's suppliers or customers. Contractor agrees to
keep all Company Property at Contractor's premises unless otherwise permitted in
writing by Company. Within five (5) days after any request by Company,
Contractor shall destroy or deliver to Company, at Company's option, (a) all
Company Property and (b) all materials in Contractor's possession or control
that contain or disclose any Confidential Information. Contractor will provide
Company a written certification of Contractor's compliance with Contractor's
obligations under this Section.
 
7     Observance of Compackv Rules, At all times while on Company's premises,
Contractor will observe Compa.ny-F., rules and regulations with respect to
conduct, health, safety and protection of persons and property.
 
8     No Conflict of Interest. During the term of this Agreement, Contractor
will not accept work, enter into a contract or accept an obligation inconsistent
or incompatible with Contractor's obligations, or the scope of services to be
rendered for Company, under this Agreement.. Contractor warrants that, to the
best of Contractor's knowledge, there is no other existing contract or duty on
Contractor's part that conflicts with or is inconsistent with this Agreement.
Contractor agrees to indemnify Company from any and all loss or Liability
incurred by reason of the alleged breach by Contractor of any services agreement
with any third party.
 
 
B-3

--------------------------------------------------------------------------------

 

 Octus Energy  Independent Contractor Services Agreement

 
 
9     Term and Termination..
 

9.1 Term. This Agreement is effective as of the Effective Date set forth above
and will terminate on May 31, 2010 unless terminated earlier as set forth.
below.

 

9.2 Termination by Company. Except during the term of a Project Assignment,
Company may terminate this Agreement without cause at any time, with termination
effective fifteen (15) days after Company's delivery to Contractor of written
notice of termination. Company also may terminate this Agreement (a) immediately
upon Contractor's breach of Section 4 (Disclosure and Assignment of Work
Resulting from Project Assignments), 5 (Confidentiality) or 10 (Noninterference
with Business) or (b) immediately for a material breach by Contractor if
Contractor's material breach of any other provision under this Agreement or
obligation under a Project Assignment is not cured within ten (10) days after
the date of Company's written notice of breach.

 

9.3 Termination by Contractor. Contractor may terminate this Agreement without
cause at any time, with termination effective fifteen (l5) days after
Contractor's. delivery to Company of written notice of termination. Contractor
also may terminate this Agreement immediately for a material breach by Company
if Company's material breach of any .provision of this Agreement is not cured
within ten (10) days after the date of Contractor's written notice of breach.

 

9.4
Effect of Expiration or Termination. Upon expiration or termination of this
Agreement, Company shall pay Contractor for services performed under this
Agreement as set forth in each then pending Project Assignment(s), The
definitions contained in this Agreement and the rights and obligations contained
in this Section and Sections 4 (Disclosure and Assignment of Work Resulting from
Project Assignments), 5 (Confidentiality). 6 (Ownership and Return of
Confidential Information and Company Property), 10 (Noninterference with
Business) and 1 1 (General Provisions) will survive any termination or
expiration of this Agreement.

 
10   Noninterference with Business. During this Agreement, and for a period of
two (2) years immediately following the termination or expiration of this
Agreement, Contractor agrees not to solicit or induce any employee or
independent contractor to terminate or breach an employment, contractual or
other relationship with Company.
 
11General Provisions.
 

11.1 Successors and Assigns. Contractor may not subcontract or otherwise
delegate Contractor's obligations under this Agreement without Company's prior
written consent, Subject to the foregoing, this Agreement will be for the
benefit of Company's successors and assigns, arid will be. binding on
Contractor's assignees.

 

11.2 Injunctive Relief. Contractor's obligations under this Agreement are of a
unique character that gives them particular value; Contractor's breach of any of
such obligations will result in irreparable and continuing damage to Company for
which money damages are insufficient., and Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including money damages if appropriate).

 

11.3 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows. with notice deemed given as
indicated: (a) by personal delivery, when actually delivered; (b) by overnight
courier, upon written verification of receipt; (c) by facsimile transmission,
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail., return receipt requested, upon verification of receipt,
Notice shall be sent to the addresses set forth above or to such other address
as. either party may provide in writing.

 
 
B-4

--------------------------------------------------------------------------------

 

 Octus Energy  Independent Contractor Services Agreement

 
 

11.4
Governing Law; Forum.. This Agreement shall be governed in all respects by the
laws of the United States of America and by the laws of the State of California,
as such laws are applied to agreements entered into and to be performed entirely
within California between California residents. Each of the parties irrevocably
consents to the exclusive personal jurisdiction of the federal and state courts
located in California, as applicable, for any matter arising out of or relating
to this Agreement, except that in actions seeking to enforce any order or any
judgment of such federal or state courts located in California, such personal
jurisdiction shall be nonexclusive.

 

11.5 Severability. If a court of law holds any provision of this Agreement to be
illegal invalid or unenforceable, (a) that provision shall be deemed amended to
achieve an economic effect that is as near  as possible to that provided by the
original provision and (b) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected thereby.

 

11.6 Waiver Modification. If Company waives any term, provision or Contractor's
breach of this Agreement, such waiver shall not be effective unless it is in
writing and signed by Company. No waiver by a party of a breach of this
Agreement shall constitute a waiver of any other or subsequent breach by
Contractor. This Agreement may be modified only by mutual written agreement of
authorized representatives of the parties.

 

11.7 Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous agreements concerning such subject matter, written or oral.

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written
 

   "Company"      "Contractor"                  Octus, Inc.      Stream2Peers  
             By:  /s/ John Argo    By: /s/ Thierry Laurent                Name:
 John Argo    Name:  Thierry Laurent    Title  Director of Energy Projects  
 Title:  CEO              

 
 
B-5

--------------------------------------------------------------------------------

 
 
Exhibit A
 
PROJECT ASSIGNMENT
Deliver customer-ready web application within 60 days meeting requirements
specified within the attached Exhibit C SmartSuite C.1 Requirements document
attached., producing the listed deliverables, and meeting the milestones listed
below:
 
 

 Deliverables  Milestones      Code base  Controls complete (C. I. requirements)
     Data model   Monitoring enabled (C.2.2 requirement)      Software,
component inventory   Rate, equipment configuration (C3.1-2)      Architecture
description   Reporting complete (C.3.3)      Prioritized features for next
release   Self registration enabled (C,4.1)      Single user UAT (user TBD)
 Administrative functionality (C.41-5)      Acceptance Criteria  Acceptance
Procedure      UAT complete, all code checked it. MTP complete  Submit draft
documents, address feedback items, submit revised documents. JA/DG to approve  
 

 
Payment of Fees. Fee will be (CHECK ONE):
 

x Fixed price for completion of $21,875 (USD) as described in Section 8 of
attached "Octus smart energy Development Proposition 1.1" agreement contained in
Exhibit B. Final payment will be made on delivery and acceptance of assignment
deliverables.     o Based on a rate per hour of      x Other, as follows
(describe payment): Conditioned on successful, on-time completion, common. stock
share grant per attached "Restricted. Stock Purchase Agreement" in Exhibit C or
this document.    

If either party for any reason terminates this Project Assignment or the
Independent Contractor Services Agreement that governs it, fees will be paid
based on (CHECK ONE):
 

x
Contractor time spent
    x
The proportion of the deliverables furnished Company. as determined by Company.
     o Other, as follows (describe payment):    

 
NOTE: This Project Assignment is governed by the terms of an Independent
Contractor Services Agreement in effect between Company and Contractor. Any item
in this Project Assignment that is inconsistent with such ageement is invalid.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
B-6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Project Assignment as of the
later date below.
 

   "Company"      "Contractor"                  Octus, Inc.      Stream2Peers  
             By:  /s/ John Argo    By: /s/ Thierry Laurent                Date:
 February 5, 2010    Date:  February 5, 2010    Name:  John Argo    Name:
 Thierry Laurent    Title  Director of Energy Projects    Title:  CEO          
   

 
 
B-7

--------------------------------------------------------------------------------

 
 
Exhibit B
 
PAYMENT TERMS: CASH PAYMENTS
 
Attached ("Development Proposition version 1.1,pdf") is original proposal for
engagement that describes payment terms contained in Section 8 of the attachment
to be used for this project assignment.
 
 
B-8

--------------------------------------------------------------------------------

 
 
Exhibit C
 
PAYMENT TERMS: STOCK GRANT
Attached is the Restricted Stock Purchase Agreement for partial payment of work
performed pursuant to this agreement.
 
 
B-9

--------------------------------------------------------------------------------

 
 
Exhibit D
 
PROJECT REQUIREMEINTTS
The attached document "SmartSuit C.pdf'original proposal for engagement that
describes payment terms contained in Section 8 of the attachment to be used for
this project assignment.
 
 
 
 
 
OCTUS, INC.
CONFIDENTIAL

 
B-10

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
 
RESTRICTED STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (the “Agreement”) is dated as of the 3rd day of
February, 2010 (the “Effective Date”), and is entered into by and between Octus,
Inc. a Nevada corporation (the “Company”) and ________________ (the “Purchaser”)
(each a “Party” and collectively, the “Parties”).


The Company desires to license intellectual property from the Purchaser.  In
consideration of the promises, representations, warranties, covenants and
conditions set forth in this Agreement, the Parties hereto mutually agree as
follows:


1. Issuance of Shares; Purchase Price.  At the Effective Time, the Company shall
sell and issue to Purchaser, and Purchaser shall acquire from the Company,
one-hundred thousand (100,000) shares (the “Shares”) of the Company’s common
stock, $0.001 par value per share.  The consideration for the Shares shall
consist of intellectual property rendered to the Company by the Purchaser.
 
2. Right to Repurchase Shares.
 
2.1 Vesting Upon a Change in Control.  In the event of a “Change in Control” (as
defined below), the Company’s right to repurchase pursuant to any Section of
this Agreement shall expire with respect to all the Shares immediately upon the
execution of an agreement to effect such Change in Control.  The number of
Shares with respect to which the Company’s right to repurchase shall expire
pursuant to this Agreement shall be appropriately adjusted for stock dividends,
combinations, splits, recapitalizations and the like.  For purposes of this
Agreement, a “Change in Control” shall mean the occurrence of any one of the
following: (i) a sale of substantially all of the Company’s assets; or (ii) any
merger, consolidation or reorganization of Company whether or not another entity
is the survivor, pursuant to which holders of all the shares of capital stock of
Company outstanding prior to the transaction hold, as a group, less than 50% of
the shares of capital stock of Company outstanding after the transaction.
 
2.2 Lapse of Repurchase Rights.  The Company’s right to repurchase Shares shall
lapse after six months after the Effective Date:
 
2.3 Exercise of Repurchase Right.  The Company may exercise its right to
repurchase shares on a pro-rata basis over six months should the Purchaser be
terminated for any reason or should Purchaser stop working for the Company
within six months. Such exercise as set forth in this Section 2 by written
notice to the Purchaser within 90 days after the first anniversary of the
Effective Date after which time the Company’s right to repurchase such shares
will expire.  If the Company (or its assignee) exercises its right of
repurchase, the Purchaser shall, if necessary, endorse and deliver to the
Company (or its assignee) the stock certificate(s) representing the portion of
Shares being repurchased, and the Company (or its assignee) shall pay the
Purchaser the total repurchase price in cash upon such delivery.  The Purchaser
shall cease to have any rights with respect to such repurchased portion of the
Shares immediately upon receipt of the repurchase price from the Company.
 
 
C-1

--------------------------------------------------------------------------------

 
 
3. Other Restrictions on Resale of Shares.
 
3.1 Legends.  The Purchaser understands and acknowledges that the Shares are not
registered under the Securities Act of 1933, as amended (the “Act”), and that
under the Act and other applicable laws the Purchaser may be required to hold
such Shares for an indefinite period of time.  Each stock certificate
representing Shares shall bear the following legends, as well as any other
legend that the Company may reasonably determine is necessary or appropriate:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
CORPORATION HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
4. Representations and Acknowledgments of the Purchaser.  The Purchaser hereby
represents, warrants, acknowledges and agrees that:
 
4.1 Investment.  The Purchaser is acquiring the Shares for the Purchaser’s own
account, and not directly or indirectly for the account of any other
person.  The Purchaser is acquiring the Shares for investment purposes only and
not with a view to distribution or resale thereof except in compliance with the
Act and any applicable state laws regulating securities.
 
4.2 Access to Information.  The Purchaser has had the opportunity to ask
questions of, and to receive answers from, appropriate executive officers of the
Company with respect to the terms and conditions of the transactions
contemplated hereby and with respect to the business, affairs, financial
condition and results of operations of the Company.  The Purchaser has had
access to such financial and other information as is necessary in order for the
Purchaser to make a fully informed decision as to investment in the Company, and
has had the opportunity to obtain any additional information necessary to verify
any of such information to which the Purchaser has had access.
 
4.3 Pre-Existing Relationship.  The Purchaser further represents and warrants
that he has either (i) a pre-existing relationship with the Company or one or
more of its officers or directors consisting of personal or business contacts of
a nature and duration which enable him to be aware of the character, business
acumen and general business and financial circumstances of the Company or any
such officer or director with whom such relationship exists or (ii) such
business or financial expertise as to be able to protect his own interests in
connection with the purchase of the Shares.
 
4.4 Speculative Investment.  The Purchaser understands that his purchase of the
Shares is highly speculative in nature and is subject to a high degree of risk
of loss in whole or in part; the amount of such investment is within the
Purchaser’s risk capital means and is not so great in relation to the
Purchaser’s total financial resources as would jeopardize the personal financial
needs of the Purchaser and the Purchaser’s family in the event such investment
were lost in whole or in part.
 
 
C-2

--------------------------------------------------------------------------------

 
 
4.5 Unregistered Securities.
 
(a) The Purchaser must bear the economic risk of investment for an indefinite
period of time because the Shares have not been registered under the Act and
therefore cannot and will not be sold unless they are subsequently registered
under the Act or there exists an available exemption from such
registration.  The Company has made no agreements, covenants or undertakings
whatsoever to register the Shares, or any portion thereof, under the Act.  The
Company has made no representations, warranties or covenants whatsoever as to
whether there exists any exemption from the Act, including, without limitation,
any exemption for limited sales in routine brokers’ transactions pursuant to
Rule 144 under the Act, and that any such exemption pursuant to Rule 144, if
available at all, will not be available unless:  (i) a public trading market
then exists in the Company’s common stock, (ii) adequate information as to the
Company’s financial and other affairs and operations is then available to the
public, and (iii) all other terms and conditions of Rule 144 have been
satisfied.
 
(b) The Shares have not been registered or qualified under any applicable state
laws regulating securities and therefore the Shares cannot and will not be sold
unless they are subsequently registered or qualified under any such applicable
state laws or there exists an available exemption therefrom.  The Company has
made no agreements, covenants or undertakings whatsoever to register or qualify
the Shares under any such state laws.  The Company has made no representations,
warranties or covenants whatsoever as to whether any exemption from such states
laws will become available.
 
5. Tax Advice.  The Purchaser acknowledges that the Purchaser has not relied and
will not rely upon the Company or the Company’s counsel with respect to any tax
consequences related to the ownership, purchase, or disposition of the
Shares.  The Purchaser assumes full responsibility for all such consequences and
for the preparation and filing of all tax returns and elections which may or
must be filed in connection with such Shares.  The Purchaser has executed and
delivered to the Company an Acknowledgement, attached hereto as Attachment 1.
 
6. Notices.  Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or mailed by registered or certified mail, postage prepaid,
or by recognized overnight courier or personal delivery or sent by facsimile,
addressed (i) if to the Purchaser, at the address set forth on the signature
page hereof or such other address as it has furnished to the Company in writing,
or (ii) if to Company, at the address set forth on the signature page hereof or
such other address as it has furnished to the Purchaser in writing in accordance
with this subsection.  A notice shall be deemed effectively given, (a) upon
personal delivery to the party to be notified; (b) one business day after
transmission by confirmed facsimile; (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (d)
one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.
 
 
C-3

--------------------------------------------------------------------------------

 
 
7. Binding Effect.  This Agreement shall be binding upon the heirs, legal
representatives and successors of the Company and of the Purchaser; provided,
however, that the Purchaser may not assign any rights or obligations under this
Agreement.  The Company’s rights under this Agreement shall be freely
assignable.
 
8. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and to be performed entirely within the State of California by
residents of the State of California.
 
9. Entire Agreement.  This Agreement constitutes the entire agreement of the
parties pertaining to the Shares and supersedes all prior and contemporaneous
agreements, representations, and understandings of the parties.
 
10. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one and the same instrument.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
C-4

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 

 
OCTUS, INC.
   
A Nevada corporation
           
By:
/s/        Christian J. Soderquist       Chief Executive Officer           

 

 
PURCHASER
                   
By:
Name        Address:           

 
 
C-5

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1


ACKNOWLEDGMENT AND STATEMENT
OF DECISION REGARDING ELECTION
PURSUANT TO SECTION 83(b) OF
THE INTERNAL REVENUE CODE


           The undersigned (which term includes the undersigned’s spouse, if
applicable), purchaser of 100,000 shares of Common Stock of Octus, Inc., a
Nevada corporation (the “Company”), pursuant to a Restricted Common Stock
Purchase Agreement dated as of February ____, 2010 (the “Agreement”), hereby
states as follows:


           1.           The undersigned acknowledges receipt of a copy of the
Agreement.  The undersigned has carefully reviewed the Agreement.


           2.           The undersigned either [check as applicable]:


                      ___  (a) has consulted and has been fully advised by, the
undersigned’s own tax advisor, _________________________, whose business address
is _____________________________,  regarding the federal, state and local tax
consequences of purchasing the shares under the Agreement, and particularly
regarding the advisability of making elections pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), and pursuant to the
corresponding provisions, if any, of applicable state laws; or


                      ___  (b) has knowingly chosen not to consult such a tax
advisor.


           3.           The undersigned hereby states that the undersigned has
decided [check as applicable]:


                      ___  (a) to make an election pursuant to Section 83(b) of
the Code, and is submitting to the Company, together with the undersigned’s
executed Agreement, an executed “Election Pursuant to Section 83(b) of the
Internal Revenue Code,” which is attached hereto as Exhibit A; or


                      ___  (b) not to make an election pursuant to Section 83(b)
of the Code.


           4.           Neither the Company nor any representative of the
Company has made any warranty or representation to the undersigned with respect
to the tax consequences of the undersigned’s purchase of shares under the
Agreement or of the making or failure to make an election pursuant to Section
83(b) of the Code or the corresponding provisions, if any, of applicable state
law.


           5.           The undersigned is also submitting to the Company,
together with the Agreement, an executed original of an election, if any is
made, of the undersigned pursuant to provisions of state law corresponding to
Section 83(b) of the Code, if any, which are applicable to the undersigned’s
purchase of shares under the Agreement.


Date:  ________________, 2010




______________________________________
Purchaser


 
 

 Date:  _______________, 2010 
__________________________________________________    Purchaser’s Spouse, if
applicable

                                                                                                                          
 
C-6

--------------------------------------------------------------------------------

 
 
EXHIBIT A


ELECTION PURSUANT TO SECTION 83(b)
OF THE INTERNAL REVENUE CODE


           The undersigned hereby elects pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in the undersigned’s gross
income for the 2009 taxable year the excess (if any) of the fair market value of
the property described below, over the amount the undersigned paid for such
property, and supplies herewith the following information in accordance with the
Treasury regulations promulgated under Section 83(b):


           1.           The undersigned’s name, address and taxpayer
identification (social security) number are:
 

Name:    ____________________________________________________________    
Address:  ____________________________________________________________      
____________________________________________________________     Social
Security Number:  __________________________________

                                           
           2.           The property with respect to which the election is made
consists of 100,000 shares of Common Stock of Octus, Inc., a Nevada corporation
(the “Company”).


           3.           The shares were transferred to the undersigned on
___________________, 2010, and the taxable year to which this election relates
is 2010.


           4.           The shares are subject to the following restrictions:
(a) a right of repurchase by the Company, at the initial purchase price, if
certain milestone events are not achieved before the first anniversary of the
date of purchase of the shares, with the repurchase right lapsing as to a
portion of the shares upon the occurrence of one or more of the various events,
with a portion of the shares vesting upon the occurrence of each particular
event.


           5.           The fair market value of the shares at the time of
transfer (determined without regard to any restrictions other than those which
by their terms will never lapse) was $________ per share.


           6.           The amount paid for the shares by the undersigned was
$_____ per share.


           7.           A copy of this election has been furnished to the
Company.
 
 

Date:  ___________, 2010 ______________________________________       Name:
______________________

 


                                                                
                                                        
 
OCTUS, INC.
CONFIDENTIAL



 
C-7

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
Schedule of Stock recipients pursuant to this agreement:


Recipient (“Designated Affiliate”)
Number of Shares to be Granted
Glen Laughton
100,000
       
Total
100,000

 
OCTUS, INC.
CONFIDENTIAL

 
 
 
D-1

--------------------------------------------------------------------------------